On its motion for summary judgment in this action to recover damages for personal injuries, the defendant City of New York failed to establish its prima facie entitlement to judgment dismissing the complaint and all cross claims insofar as asserted against it. The City contended, inter alia, that the Big Apple Map for the area where the plaintiff fell did not provide it with prior written notice of the alleged defect that caused the plaintiff to fall.
Where, as here, “there are ‘factual disputes regarding the precise location of the defect that allegedly caused a plaintiffs fall, and whether the alleged defect is designated on the map, the question should be resolved by the jury’ ” (Bradley v City of New York, 38 AD3d 581, 582 [2007], quoting Cassuto v City of New York, 23 AD3d 423, 424 [2005]; see Vertsberger v City of New York, 34 AD3d 453, 455-456 [2006]; Almadotter v City of New York, 15 AD3d 426, 427 [2005]; Quinn v City of New York, 305 AD2d 570, 571 [2003]).
Accordingly, the Supreme Court properly denied the City’s *592motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
In light of our determination, we need not reach the parties’ remaining contention. Rivera, J.E, Leventhal, Roman and Sgroi, JJ., concur.